 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDPorto Rican American Sugar Refinery, Inc.andWadelmiroArroyo, Petitioner.Case No. 24-RC-1288.November 25, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Juan A. A. Sedillo, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner' claims to represent certain employees of theEmployer.3.The Employer and Union de Trabaj adores de Muelles y RamasAnexas de P. R., District Council, Ind., Intervenor, contend that anexisting contract, effective from January 1, 1959, to December 31, 1961,is a bar to this proceeding.The Petitioner asserts that the contractcontains unlawful provisions and therefore cannot serve as a bar.The contract provides, in part :Starting on January 1, 1959 and up to December 31, 1961, theUnion commits itself to supply to the Employer upon the latter'srequest all the raw and refined sugar stevedores, boxed cargo andmiscellaneous cargo stevedores, sewers and waterboys employed atthe pier, dock and warehouse at Playa de Ponce or anywhere theEmployer requests.Both parties agree that all the employees in all the classifica-tions covered by this Agreement shall enjoy the privilege ofemployment and the Employer shall give hiring preferenceaccording to seniority, provided the work performed is efficientand reasonable for the wages paid, and the Employer shall seethat all this is not violated.Both parties further agree that during the months of activeoperations, such as grinding season, if a greater number of men isrequired for stevedoring of sugar and other products, the Unionshall supply the Employer the number of workers required by theEmployer in order to do the work, and the Employer shall recog-i The Employer contended that the Petitioner,an individual,isnot a labor organiza-tion and therefore is not entitled to file a petition for an election.As Section 9(c) ofthe Act permits not only labor organizations but also, among others,any individual,acting in behalf of employees,to file a petition for certification as bargaining represents-tive,we find the Employer's contention to be without merit.125 NLRB No. 45. PORTO RICAN AMERICAN SUGAR REFINERY, INC.385nize these men as occasional workers who will have a badge orcard different from that of the permanent or regular workers sothat same be hired according to the needs of the Employer, pro-vided the Seniority Preference Clause has been complied. It isfurther agreed that after the grinding season these substitute ortemporary workers shall not be hired as regular or permanentworkers.The Employer shall reserve the right to remove from work anyof the workers supplied by the Union if they lack konwledge orskill to do the work that is going to be performedor engage indilatory practices (slow down process), as well as for disrespect-fulnesstowards the supervisors ... .We construe the contract, insofar as it relates to extra employees, asone requiring the contracting Union to supply any workers needed bythe Employer and requiring the Employer to employ the workers sofurnished by the Union on a seniority basis, reserving only to the Em-ployer the right to dismiss employees hired for cause stated. So con-strued, the contract is an exclusive hiring arrangement which doesnot conform to Section 8(a) (3) of the Act as it contains no safe-guards against discrimination .2As the contract contains illegalhiring provisions, we find that the contract is not a bar to an election .3Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit, as amended at the hear-ing, of allcleaning (or maintenance) employees, stevedores, bagsewers, waterboys, and tally clerks at the Employer's warehouse andpiers in Playa de Ponce, Puerto Rico, excluding all executive, adminis-trative,professionaland office clerical employees, guards, watchmen,and supervisorsas defused in the Act.While the Employer and Intervenorgenerally agreethat the pro-posed unitis appropriate,4 the Employer contends that it has only oneemployeeworking as a tally clerk, and that this employee, one Diaz,is a supervisor.It alsocontends that only one of its employees 8 per-forms cleaningwork and, spends only a portion of his time at thatduty.Hisremaining time is spent as a stevedore.Diazspends mostof histime working as a tally clerk; he is also assistant to the Em-2MountainPacificChapter of the Associated General Contractors,Inc., et al.,119NLRB 883, 894-897.8Keystone Coat, Apron and Towel Supply Company, atal., 121 NLRB 880.*The Employer contends that the Petitioner's unit description should be clarified tomake clear that employees at its plant in Mercedita Central, Puerto Rico, some milesdistant from its Playa de Ponce location,are not included in the unit sought.As thisunit specifically covers employees at Playa de Ponce only,we find it unnecessary to re-quire further clarification.6This employee was not identified by name. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's warehouse superintendent at Playa de Ponce, and takes chargein the absence of the latter.However, there is no evidence in therecord that he has authority to hire, discharge, or promote other em-ployees, or to make effective recommendations as to any change in theemployment status of other employees, or to exercise any other super-visory function.We find that Diaz is not a supervisor within themeaning of the Act.Accordingly, we include him.The only objection to inclusion of the cleaning employee in theunit is that this employee works most of his time as a stevedore, a clas-sification which was included in the unit by agreement of all the par-ties.As this particular employee works as both a stevedore and acleaner, categories which we are including in the unit, we shall includehim in the unit.Accordingly, we find that all cleaning (or maintenance) employees,stevedores, bag sewers, waterboys, and tally clerk at the Employer'swarehouse and piers in Playa de Ponce, Puerto Rico, excluding allexecutive, administrative, professional, and office clerical employees,guards, watchmen, and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]Jefferson Downs, Inc.'andIndependent Mutuel Clerks Guild ofLouisiana,Petitioner.Case No. 15-IBC-2039.November 25,1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edward A. Champagne,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board finds:1.The employer, a Louisiana corporation, operates a racetrack inJefferson Parish, Louisiana, and has no other base of operation out-side that locality.At the time of the hearing in this matter, JeffersonDowns, Inc., had been in business for approximately 1 year and hadconducted only one operation, a 45-day spring meeting lasting fromMarch 9 to May 2, 1959. Formerly known as Magnolia Park, whichconducted only night harness racing and is now bankrupt, JeffersonDowns is presently operating under the direction and supervision ofthe United States District Court for the Eastern District of Louisiana.During the Employer's sole meeting to date, the total amount of$6,692,800 was wagered of which the track was entitled to a sliding1Employer's name appears as amended at the hearing.2 The hearing officer granted the motion of Local 328, Pari-Mutuel Clerks Guild ofLouisiana, to intervene in this matter.125 NLRB No. 58.